Exhibit 10.1

WHEELER REAL ESTATE INVESTMENT TRUST, INC.

2016 LONG-TERM INCENTIVE PLAN

1. Purpose and Effective Date.

(a) The purpose of the Wheeler Real Estate Investment Trust, Inc. 2016 Long-Term
Incentive Plan (the “Plan”) is to further the long term stability and financial
success of Wheeler Real Estate Investment Trust, Inc. (the “Company”) by
attracting and retaining personnel, including employees, executive officers,
non-employee directors, and consultants, through the use of stock incentives. It
is believed that ownership of Common Stock will stimulate the efforts of those
employees upon whose judgment, interest and efforts the Company is and will be
largely dependent for the successful conduct of its business.

(b) The Plan was adopted by the Board of Directors of the Company on April 6,
2016 (the “Effective Date”), subject to shareholder approval.

2. Definitions.

(a) Act. The Securities Exchange Act of 1934, as amended.

(b) Agreement. Shall mean the written or electronic agreement evidencing an
award hereunder between the Company and the recipient of such award.

(c) Affiliate. The meaning assigned to the term “affiliate” under Rule 12b-2 of
the Act.

(d) Applicable Withholding Taxes. The aggregate amount of federal, state and
local income and payroll taxes that the Company is required to withhold (based
on the minimum applicable statutory withholding rates) in connection with any
exercise of an Option or the award, lapse of restrictions or payment with
respect to Restricted Stock.

(e) Award. The award of an Option, Restricted Stock or Restricted Stock Unit
under the Plan.

(f) Board. The Board of Directors of the Company.

(g) Change of Control.

(i) The acquisition by any unrelated person of beneficial ownership (as that
term is used for purposes of the Act) of 50% or more of the then outstanding
common stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors. The term “unrelated person” means any person other than (x) the
Company and its subsidiaries, (y) an employee benefit plan or related trust
sponsored by the Company or its subsidiaries, and (z) a person who acquires
stock of the Company pursuant to an agreement with the Company that is approved
by the Board in advance of the acquisition. For purposes of this subsection, a
“person” means an individual, entity or group, as that term is used for purposes
of the Act;

(ii) Any tender or exchange offer, merger or other business combination, sale of
assets or any combination of the foregoing transactions, and the Company is not
the surviving corporation; and

(iii) A liquidation of the Company.

(h) Code. The Internal Revenue Code of 1986, as amended.

(i) Committee. The Compensation Committee of the Board.

(j) Company. Wheeler Real Estate Investment Trust, Inc.

(k) Common Stock. The common stock of the Company. In the event of a change in
the capital structure of the Company (as provided in Section 14 below), the
stock resulting from such a change shall be deemed to be Common Stock within the
meaning of the Plan.



--------------------------------------------------------------------------------

(l) Consultant. A person rendering services to the Company who is not an
“employee” for purposes of employment tax withholding under the Code.

(m) Corporate Change. A consolidation, merger, dissolution or liquidation of the
Company, or a sale or distribution of assets or stock (other than in the
ordinary course of business) of the Company; provided that, unless the Committee
determines otherwise, a Corporate Change shall only be considered to have
occurred with respect to Participants whose business unit is affected by the
Corporate Change.

(n) Date of Grant. The date as of which an Award is made by the Committee.

(o) Disability or Disabled. As to an Incentive Stock Option, a Disability within
the meaning of Code Section 22(e)(3). As to all other Incentive Awards, the
Committee shall determine whether a Disability exists and such determination
shall be conclusive.

(p) Fair Market Value.

(i) If the Common Stock is then listed on a national stock exchange, the closing
sales price per share of Common Stock on the exchange for the last preceding
date on which there was a sale of shares of Common Stock on such exchange, as
determined by the Committee.

(ii) If the Common Stock is not then listed on a national stock exchange but are
then traded on an over-the-counter market, the average of the closing bid and
asked prices for the shares of Common Stock in such over-the-counter market for
the last preceding date on which there was a sale of such shares in such market,
as determined by the Committee.

(iii) If neither (i) nor (ii) applies, such value as the Committee in its
discretion may in good faith determine. Notwithstanding the foregoing, where the
Common Stock is listed or traded, the Committee may make discretionary
determinations in good faith where the Shares have not been traded for 10
trading days.

Notwithstanding the foregoing, with respect to any “stock right” within the
meaning of Section 409A of the Code, Fair Market Value shall not be less than
the “fair market value” of the Shares determined in accordance with Treasury
Regulation 1.409A-1(b)(5)(iv).

(q) Incentive Stock Option. An Option intended to meet the requirements of, and
qualify for favorable Federal income tax treatment under, Code Section 422.

(r) Nonstatutory Stock Option. An Option that does not meet the requirements of
Code Section 422, or that is otherwise not intended to be an Incentive Stock
Option and is so designated.

(s) Option. A right to purchase Common Stock granted under the Plan, at a price
determined in accordance with the Plan.

(t) Participant. Any individual who receives an Award under the Plan.

(u) Performance Award. Shall mean a right to receive an amount of cash, shares
of Common Stock, or a combination of both, contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

(v) Performance Measures. Shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met during any applicable restriction
period designated by the Committee or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award or Performance Award, to the holder’s receipt of the
shares of Common Stock subject to such award or of payment with respect to such
award. Such criteria and objectives may include, without limitation, one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures, stated in either absolute terms or relative terms, such as
rates of growth or improvement: the attainment by a share of Common Stock of a
specified Fair Market Value for a specified period of time, earnings per share,
return to stockholders (including dividends), return on assets, return on
equity, earnings of the Company before or after taxes and/or interest, revenues,
expenses, market share, cash flow or cost reduction goals, interest expense
after taxes,



--------------------------------------------------------------------------------

return on investment, return on investment capital, return on operating costs,
economic value created, operating margin, gross margin, the achievement of
annual operating profit plans, net income before or after taxes, pretax earnings
before interest, depreciation and/or amortization, pretax operating earnings
after interest expense and before incentives, and/or extraordinary or special
items, operating earnings, net cash provided by operations, and strategic
business criteria, specified market penetration, cost targets, customer
satisfaction or any combination of the foregoing. In the sole discretion of the
Committee, the Committee may amend or adjust the Performance Measures or other
terms and conditions of an outstanding award in recognition of unusual or
nonrecurring events affecting the Company or its financial statements or changes
in law or accounting principles.

(w) Performance Period. Shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.

(x) Restricted Stock. Common Stock awarded upon the terms and subject to the
restrictions set forth in Section 7 below, if any, and which may, in addition
thereto, be subject to the attainment of specified Performance Measures within a
specified Performance Period, if any.

(y) Restricted Stock Unit. Shall mean a right to receive one share of Common
Stock or, in lieu thereof, the Fair Market Value of such share of Common Stock
in cash, which shall be contingent upon the expiration of a specified
restriction period and which may, in addition thereto, be contingent upon the
attainment of specified Performance Measures within a specified Performance
Period.

(z) Restricted Stock Unit Award. Shall mean an award of Restricted Stock Units
under this Plan.

(aa) Rule 16b-3. Rule 16b-3 of the Act, including any corresponding subsequent
rule or any amendments to Rule 16b-3 enacted after the effective date of the
Plan.

3. General. Awards of Options and Restricted Stock may be granted under the
Plan. Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options.

4. Stock. Subject to Section 16 of the Plan, there shall be reserved for
issuance under the Plan a total of 5,000,000 unissued shares of Common Stock.
Shares allocable to Options granted under the Plan that expire or otherwise
terminate unexercised and shares that are forfeited pursuant to restrictions on
Restricted Stock awarded under the Plan may again be subjected to an Award under
this Plan. For purposes of determining the number of shares that are available
for Awards under the Plan, such number shall, if permissible under Rule 16b-3,
include the number of shares surrendered by a Participant or retained by the
Company (a) in connection with the exercise of an Option or (b) in payment of
Applicable Withholding Taxes.

5. Eligibility.

(a) Any employee of, executive officer of, non-employee director of, or
Consultant to the Company or its affiliates, and, who, in the judgment of the
Committee, has contributed or can be expected to contribute to the profits or
growth of the Company is eligible to become a Participant. The Committee shall
have the power and complete discretion, as provided in Section 16, to select
eligible Participants and to determine for each Participant the terms,
conditions and nature of the Award and the number of shares to be allocated as
part of the Award; provided, however, that any award made to a member of the
Committee must be approved by the Board. The Committee is expressly authorized
to make an Award to a Participant conditioned on the surrender for cancellation
of an existing Award.

(b) No Awards shall be issued under the Plan to any person who after such Award
(including settlement or exercise thereof) would beneficially own more than 9.8%
by value or number of shares, whichever is more restrictive, of the outstanding
shares of Common Stock of the Company, or 9.8% by value or number of shares,
whichever is more restrictive, of the outstanding capital stock of the Company,
unless the foregoing restriction is expressly and specifically waived by action
of the independent directors of the Board.



--------------------------------------------------------------------------------

(c) The grant of an Award shall not obligate the Company to pay an employee any
particular amount of remuneration, to continue the employment of the employee
after the grant or to make further grants to the employee at any time
thereafter.

(d) Non-employee directors and Consultants shall not be eligible to receive the
Award of an Incentive Stock Option.

6. Stock Options.

(a) Whenever the Committee deems it appropriate to grant Options, notice shall
be given to the Participant stating the number of shares for which Options are
granted, the Option price per share, whether the options are Incentive Stock
Options or Nonstatutory Stock Options, and the conditions to which the grant and
exercise of the Options are subject. This notice, when duly accepted in writing
by the Participant, shall become a stock option agreement between the Company
and the Participant. No Participant may be granted Options in any calendar year
covering more than 200,000 shares of Common Stock.

(b) The Committee shall establish the exercise price of Options. The exercise
price of an Incentive Stock Option shall be not less than 100% of the Fair
Market Value of such shares on the Date of Grant. The exercise price of a
Nonstatutory Stock Option Award shall not be less than 100% of the Fair Market
Value of the shares of Common Stock covered by the Option on the Date of Grant.

(c) Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant’s stock option agreement. The
Committee may impose such vesting conditions and other requirements as the
Committee deems appropriate, and the Committee may include such provisions
regarding a Change of Control or Corporate Change as the Committee deems
appropriate.

(d) The Committee shall establish the term of each Option in the Participant’s
stock option agreement. The term of an Incentive Stock Option shall not be
longer than ten years from the Date of Grant. No option may be exercised after
the expiration of its term or, except as set forth in the Participant’s stock
option agreement, after the termination of the Participant’s employment. The
Committee shall set forth in the Participant’s stock option agreement when, and
under what circumstances, an Option may be exercised after termination of the
Participant’s employment or period of service; provided that no Incentive Stock
Option may be exercised after (i) three months from the Participant’s
termination of employment with the Company for reasons other than Disability or
death, or (ii) one year from the Participant’s termination of employment on
account of Disability or death. The Committee may, in its sole discretion, amend
a previously granted Incentive Stock Option to provide for more liberal exercise
provisions, provided however that if the Incentive Stock Option as amended no
longer meets the requirements of Code Section 422, and, as a result the Option
no longer qualifies for favorable federal income tax treatment under Code
Section 422, the amendment shall not become effective without the written
consent of the Participant.

(e) An Incentive Stock Option, by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of Common Stock with respect to which
Incentive Stock Options are exercisable by the Participant for the first time
during the calendar year does not exceed $100,000 (the “Limitation Amount”).
Incentive Stock Options granted under the Plan and all other plans of the
Company and any parent or Subsidiary of the Company shall be aggregated for
purposes of determining whether the Limitation Amount has been exceeded. The
Board may impose such conditions as it deems appropriate on an Incentive Stock
option to ensure that the foregoing requirement is met. If Incentive Stock
Options that first become exercisable in a calendar year exceed the Limitation
Amount, the excess Options will be treated as Nonstatutory Stock Options to the
extent permitted by law.

(f) If a Participant dies and if the Participant’s stock option agreement
provides that part or all of the Option may be exercised after the Participant’s
death, then such portion may be exercised by the personal representative of the
Participant’s estate during the time period specified in the stock option
agreement.



--------------------------------------------------------------------------------

7. Restricted Stock Awards.

(a) Whenever the Committee deems it appropriate to grant a Restricted Stock
Award, notice shall be given to the Participant stating the number of shares of
Restricted Stock for which the Award is granted and the terms and conditions to
which the Award is subject. This notice, when accepted in writing by the
Participant, shall become an Agreement between the Company and the Participant.
Certificates representing the shares shall be issued in the name of the
Participant, subject to the restrictions imposed by the Plan and the Committee.
A Restricted Stock Award may be made by the Committee in its discretion without
cash consideration. No Participant may receive a Restricted Stock Award in any
calendar year for more than 200,000 shares of Common Stock.

(b) The Committee may place such restrictions on the transferability and vesting
of Restricted Stock as the Committee deems appropriate, including restrictions
relating to continued employment and financial performance goals. Without
limiting the foregoing, the Committee may provide performance or Change of
Control or Corporate Change acceleration parameters under which all, or a
portion, of the Restricted Stock will vest on the Company’s achievement of
established performance objectives. Restricted Stock may not be sold, assigned,
transferred, disposed of, pledged, hypothecated or otherwise encumbered until
the restrictions on such shares shall have lapsed or shall have been removed
pursuant to subsection (c) below.

(c) The Committee may provide in a Restricted Stock Award, or subsequently, that
the restrictions will lapse if a Change of Control or Corporate Change occurs.
The Committee may at any time, in its sole discretion, accelerate the time at
which any or all restrictions will lapse or may remove restrictions on
Restricted Stock as it deems appropriate.

(d) A Participant shall hold shares of Restricted Stock subject to the
restrictions set forth in the Agreement and in the Plan. In other respects, the
Participant shall have all the rights of a shareholder with respect to the
shares of Restricted Stock, including, but not limited to, the right to vote
such shares and the right to receive all cash dividends and other distributions
paid thereon. Certificates representing Restricted Stock shall bear a legend
referring to the restrictions set forth in the Plan and the Participant’s
Agreement. If stock dividends are declared on Restricted Stock, such stock
dividends or other distributions shall be subject to the same restrictions as
the underlying shares of Restricted Stock.

8. Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) The number of shares of Common Stock subject to a Restricted Stock Unit
Award and any restriction period, Performance Period (if any) and Performance
Measures (if any) applicable to a Restricted Stock Unit Award shall be
determined by the Committee. No Participant may receive Restricted Stock Units
in any calendar year for more than 200,000 shares of Common Stock.

(b) The Agreement relating to a Restricted Stock Unit Award shall provide, in
the manner determined by the Committee, in its discretion, and subject to the
provisions of this Plan, for the vesting of such Restricted Stock Unit Award
(i) if the holder of such award remains continuously in the employment of the
Company during any specified restriction period and (ii) if specified
Performance Measures (if any) are satisfied or met during a specified
Performance Period, and for the forfeiture of the shares of Common Stock subject
to such award (iii) if the holder of such award does not remain continuously in
the employment of the Company during any specified restriction period (iv) if
specified Performance Measures (if any) are not satisfied or met during a
specified Performance Period.

(c) The Agreement relating to a Restricted Stock Unit Award shall specify
(i) whether such award may be settled in shares of Common Stock or cash or a
combination thereof and (ii) whether the holder thereof shall be entitled to
receive, on a current or deferred basis, dividend equivalents, and, if
determined by the Committee, interest on, or the deemed reinvestment of, any
deferred dividend equivalents, with respect to the number of shares of Common
Stock subject to such award. Any dividend equivalents with respect to Restricted
Stock Units that are subject to performance-based



--------------------------------------------------------------------------------

vesting conditions shall be subject to the same restrictions as such Restricted
Stock Units. Prior to the settlement of a Restricted Stock Unit Award, the
holder of such award shall have no rights as a stockholder of the Company with
respect to the shares of Common Stock subject to such award.

9. Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee. Performance
Awards shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable.

(a) The method of determining the value of the Performance Award and the
Performance Measures and Performance Period applicable to a Performance Award
shall be determined by the Committee. With respect to a Performance Award based
on a Performance Period of one year, no Participant may receive a Performance
Award payment in any calendar year that exceeds $500,000 or more than 200,000
shares of Common Stock.

(b) The Agreement relating to a Performance Award shall provide, in the manner
determined by the Committee, in its discretion, and subject to the provisions of
this Plan, for the vesting of such Performance Award if the specified
Performance Measures are satisfied or met during the specified Performance
Period and for the forfeiture of such award if the specified Performance
Measures are not satisfied or met during the specified Performance Period.

(c) The Agreement relating to a Performance Award shall specify whether such
award may be settled in shares of Common Stock (including shares of Restricted
Stock) or cash or a combination thereof. If a Performance Award is settled in
shares of Restricted Stock, such shares of Restricted Stock shall be issued to
the holder in book entry form or a certificate or certificates representing such
Restricted Stock shall be issued in accordance with Section 7(a) and the holder
of such Restricted Stock shall have such rights as a stockholder of the Company
as determined pursuant to Section 7(d). Any dividends or dividend equivalents
with respect to a Performance Award that is subject to performance-based vesting
conditions shall be subject to the same restrictions as such Performance Award.
Prior to the settlement of a Performance Award in shares of Common Stock,
including Restricted Stock, the holder of such award shall have no rights as a
stockholder of the Company.

10. Method of Exercise of Options.

(a) Options may be exercised by giving written notice of the exercise to the
Company, stating the number of shares the Participant has elected to purchase
under the Option. Such notice shall be effective only if accompanied by the
exercise price in full in cash; provided that, if the terms of an Option so
permit, the Participant may (i) deliver Common Stock that the Participant owns
(valued at Fair Market Value on the date of exercise), or (ii) exercise any
applicable net exercise provision contained therein. Unless otherwise
specifically provided in the Option, any payment of the exercise price paid by
delivery of Common Stock acquired directly or indirectly from the Company shall
be paid only with shares of Common Stock that are held by the Participant.

(b) Notwithstanding anything herein to the contrary, Awards shall always be
granted and exercised in such a manner as to conform to the provisions of Rule
16b-3.

11. Applicable Withholding Taxes. Each Participant shall agree, as a condition
of receiving an Award, to pay to the Company, or make arrangements satisfactory
to the Company regarding the payment of, all Applicable Withholding Taxes with
respect to the Award. Until the Applicable Withholding Taxes have been paid or
arrangements satisfactory to the Company have been made, no stock certificates
(or, in the case of Restricted Stock, no stock certificates free of a
restrictive legend) shall be issued to the Participant. As an alternative to
making a cash payment to the Company to satisfy Applicable Withholding Tax
obligations, the Committee may establish procedures permitting the Participant
to elect to (a) deliver shares of already owned Common Stock (subject to such
restrictions as the Committee may establish, including a requirement that any
shares of Common Stock so delivered shall have been held by the Participant for
not less than six months) or (b) have the Company retain that number of shares
of Common Stock that would satisfy all or a specified portion of the Applicable
Withholding Taxes. Any such election shall be made only in accordance with
procedures established by the Committee and in accordance with Rule 16b-3.



--------------------------------------------------------------------------------

12. Nontransferability of Awards.

(a) In general, Awards, by their terms, shall not be transferable by the
Participant except by will or by the laws of descent and distribution or except
as described below. Options shall be exercisable, during the Participant’s
lifetime, only by the Participant or by his guardian or legal representative.

(b) Notwithstanding the provisions of (a) and subject to federal and state
securities laws, the Committee may grant Nonstatutory Stock Options that permit
a Participant to transfer the Options to one or more immediate family members,
to a trust for the benefit of immediate family members, or to a partnership,
limited liability company, or other entity the only partners, members, or
interest-holders of which are among the Participant’s immediate family members.
Consideration may not be paid for the transfer of Options. The transferee of an
Option shall be subject to all conditions applicable to the Option prior to its
transfer. The Agreement granting the Option shall set forth the transfer
conditions and restrictions. The Committee may impose on any transferable Option
and on stock issued upon the exercise of an Option such limitations and
conditions as the Committee deems appropriate.



--------------------------------------------------------------------------------

13 Termination, Modification, Change. If not sooner terminated by the Board,
this Plan shall terminate at the close of business on the tenth anniversary of
the Effective Date. No Awards shall be made under the Plan after its
termination. The Board may terminate the Plan or may amend the Plan in such
respects as it shall deem advisable; provided that, if and to the extent
required by Rule 16b-3, no change shall be made that increases the total number
of shares of Common Stock reserved for issuance pursuant to Awards granted under
the Plan (except pursuant to Section 14), expands the class of persons eligible
to receive Awards, or materially increases the benefits accruing to Participants
under the Plan, unless such change is authorized by the shareholders of the
Company. Notwithstanding the foregoing, the Board may unilaterally amend the
Plan and Awards as it deems appropriate to ensure compliance with Rule 16b-3 and
to cause Incentive Stock Options to meet the requirements of the Code and
regulations thereunder. Except as provided in the preceding sentence, a
termination or amendment of the Plan shall not, without the consent of the
Participant, adversely affect a Participant’s rights under an Award previously
granted to him.

14. Change in Capital Structure.

(a) In the event of a stock dividend, stock split or combination of shares,
spin-off, reclassification, recapitalization, merger or other change in the
Company’s capital stock (including, but not limited to, the creation or issuance
to shareholders generally of rights, options or warrants for the purchase of
common stock or preferred stock of the Company), the number and kind of shares
of stock or securities of the Company to be issued under the Plan (under
outstanding Awards and Awards to be granted in the future), the exercise price
of options, and other relevant provisions shall be appropriately adjusted by the
Committee, whose determination shall be binding on all persons. If the
adjustment would produce fractional shares with respect to any Award, the
Committee may adjust appropriately the number of shares covered by the Award so
as to eliminate the fractional shares.

(b) In the event the Company distributes to its shareholders a dividend, or
sells or causes to be sold to a person other than the Company or a subsidiary
shares of stock in any corporation (a “Spinoff Company”) which, immediately
before the distribution or sale, was a majority owned subsidiary of the Company,
the Committee shall have the power, in its sole discretion, to make such
adjustments as the Committee deems appropriate. The Committee may make
adjustments in the number and kind of shares or other securities to be issued
under the Plan (under outstanding Awards and Awards to be granted in the
future), the exercise price of Options, and other relevant provisions, and,
without limiting the foregoing, may substitute securities of a Spinoff Company
for securities of the Company. The Committee shall make such adjustments as it
determines to be appropriate, considering the economic effect of the
distribution or sale on the interests of the Company’s shareholders and the
Participants in the businesses operated by the Spinoff Company, and subject to
the proviso that any such adjustments or new options shall not be made or
granted, respectively, that would result in subjecting the Plan to variable plan
accounting treatment. The Committee’s determination shall be binding on all
persons. If the adjustment would produce fractional shares with respect to any
Award, the Committee may adjust appropriately the number of shares covered by
the Award so as to eliminate the fractional shares.

(c) To the extent required to avoid a charge to earnings for financial
accounting purposes, adjustments made by the Committee pursuant to this
Section 14 to outstanding Awards shall be made so that both (i) the aggregate
intrinsic value of an Award immediately after the adjustment is not greater than
or less than the Award’s aggregate intrinsic value before the adjustment and
(ii) the ratio of the exercise price per share to the market value per share is
not reduced.

(d) Notwithstanding anything in the Plan to the contrary, the Committee may take
the foregoing actions without the consent of any Participant, and the
Committee’s determination shall be conclusive and binding on all persons for all
purposes. The Committee shall make its determinations consistent with Rule 16b-3
and the applicable provisions of the Code.



--------------------------------------------------------------------------------

15. Change of Control. In the event of a Change of Control or Corporate Change,
the Committee may take such actions with respect to Awards as the Committee
deems appropriate. These actions may include, but shall not be limited to, the
following:

(a) At the time the Award is made, provide for the acceleration of the vesting
schedule relating to the exercise or realization of the Award so that the Award
may be exercised or realized in full on or before a date initially fixed by the
Committee;

(b) Provide for the purchase or settlement of any such Award by the Company for
any amount of cash equal to the amount which could have been obtained upon the
exercise of such Award or realization of a Participant’s rights had such Award
been currently exercisable or payable;

(c) Make adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change of Control or Corporate Change; provided,
however, that to the extent required to avoid a charge to earnings for financial
accounting purposes, such adjustments shall be made so that both (i) the
aggregate intrinsic value of an Award immediately after the adjustment is not
greater than or less than the Award’s aggregate intrinsic value before the Award
and (ii) the ratio of the exercise price per share to the market value per share
is not reduced; or

(d) Cause any such Award then outstanding to be assumed, or new rights
substituted therefore, by the acquiring or surviving legal entity in such Change
of Control or Corporate Change.

16. Administration of the Plan.

(a) The Plan shall be administered by the Committee, who shall be appointed by
the Board. The Board may designate the Compensation Committee of the Board, or a
subcommittee of the Compensation Committee, to be the Committee for purposes of
the Plan. If and to the extent required by Rule 16b-3, all members of the
Committee shall be “Non-Employee Directors” as that term is defined in Rule
16b-3, and the Committee shall be comprised solely of two or more “outside
directors” as that term is defined for purposes of Code section 162(m). If any
member of the Committee fails to qualify as an “outside director” or (to the
extent required by Rule 16b-3) a “Non-Employee Director,” such person shall
immediately cease to be a member of the Committee and shall not take part in
future Committee deliberations. The Board of Directors may from time to time may
appoint members of the Committee and fill vacancies, however caused, in the
Committee.

(b) The Committee shall have the authority to impose such limitations or
conditions upon an Award or Performance Award, including Performance Measures,
as the Committee deems appropriate to achieve the objectives of the Award and
Performance Award and the Plan. Without limiting the foregoing and in addition
to the powers set forth elsewhere in the Plan, the Committee shall have the
power and complete discretion to determine (i) which eligible persons shall
receive an Award or Performance Award and the nature of the Award or Performance
Award, (ii) the number of shares of Common Stock to be covered by each Award or
Performance Award, (iii) whether Options shall be Incentive Stock options or
Nonstatutory Stock Options, (iv) the Fair Market Value of Common Stock, (v) the
time or times when an Award or Performance Award shall be granted, (vi) whether
an Award or Performance Award shall become vested over a period of time,
according to a performance-based vesting schedule or otherwise, and when it
shall be fully vested, (vii) the terms and conditions under which restrictions
imposed upon an Award or Performance Award shall lapse, (viii) whether a Change
of Control or Corporate Change exists, (ix) the terms of incentive programs,
performance criteria and other factors relevant to the issuance of Incentive
Stock or the lapse of restrictions on Restricted Stock, Restricted Stock Units
or Options, (x) when Options may be exercised, (xi) whether to approve a
Participant’s election with respect to Applicable Withholding Taxes,
(xii) conditions relating to the length of time before disposition of Common
Stock received in connection with an Award or Performance Award is permitted,
(xiii) notice provisions relating to the sale of Common Stock acquired under the
Plan, and (xiv) any additional requirements relating to Awards and Performance
Awards that the Committee deems appropriate. Notwithstanding the foregoing, no
“tandem stock options” (where two stock options are issued together and the
exercise of one option affects the right to exercise the other option) may be
issued in connection with Incentive Stock Options. The Committee’s exercise of
discretion may not be exercised with respect to any Award or Performance Award
intended to qualify as “performance-based” under Code Section 162(m) to the
extent such discretion would be inconsistent Code Section 162(m).



--------------------------------------------------------------------------------

(c) The Committee shall have the power to amend the terms of previously granted
Awards and Performance Awards so long as the terms as amended are consistent
with the terms of the Plan and, where applicable, consistent with the
qualification of an option as an Incentive Stock Option. The consent of the
Participant must be obtained with respect to any amendment that would adversely
affect the Participant’s rights under the Award, except that such consent shall
not be required if such amendment is for the purpose of complying with Rule
16b-3 or any requirement of the Code applicable to the Award.

(d) The Committee may adopt rules and regulations for carrying out the Plan. The
Committee shall have the express discretionary authority to construe and
interpret the Plan and the Agreements, to resolve any ambiguities, to define any
terms, and to make any other determinations required by the Plan or an
Agreement. The interpretation and construction of any provisions of the Plan or
an Agreement by the Committee shall be final and conclusive. The Committee may
consult with counsel, who may be counsel to the Company, and shall not incur any
liability for any action taken in good faith in reliance upon the advice of
counsel. The Committee may delegate to one or more officers of the Company the
authority to grant an Award under the Plan to Participants.

(e) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

17. Issuance of Common Stock. The Company shall not be required to issue or
deliver any certificate for shares of Common Stock before (i) the admission of
such shares to listing on any stock exchange on which Common Stock may then be
listed, (ii) receipt of any required registration or other qualification of such
shares under any state or federal securities law or regulation that the
Company’s counsel shall determine is necessary or advisable, and (iii) the
Company shall have been advised by counsel that all applicable legal
requirements have been complied with. The Company may place on a certificate
representing Common Stock any legend required to reflect restrictions pursuant
to the Plan, and any legend deemed necessary by the Company’s counsel to comply
with federal or state securities laws. The Company may require a customary
written indication of a Participant’s investment intent. Until a Participant has
been issued a certificate for the shares of Common Stock acquired, the
Participant shall possess no shareholder rights with respect to the shares.



--------------------------------------------------------------------------------

18. Rights Under the Plan. Title to and beneficial ownership of all benefits
described in the Plan shall at all times remain with the Company. Participation
in the Plan and the right to receive payments under the Plan shall not give a
Participant any proprietary interest in the Company or any Affiliate or any of
their assets. No trust fund shall be created in connection with the Plan, and
there shall be no required funding of amounts that may become payable under the
Plan. A Participant shall, for all purposes, be a general creditor of the
Company. The interest of a Participant in the Plan cannot be assigned,
anticipated, sold, encumbered or pledged and shall not be subject to the claims
of his creditors.

19. Payments to Estates. An Award, if any, to the extent that they are due to a
Participant pursuant to the provisions hereof and which remain unpaid at the
time of the Participant’s death, will be paid in full to the Participant’s
estate.

20. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as
follows: (a) if to the Company — at its principal business address to the
attention of the Secretary; (b) if to any Participant — at the last address of
the Participant known to the sender at the time the notice or other
communication is sent.

21. Interpretation. The terms of this Plan and Awards granted pursuant to the
Plan are subject to all present and future regulations and rulings of the
Secretary of the Treasury relating to the qualification of Incentive Stock
Options under the Code or compliance with Code section 162(m), to the extent
applicable, and they are subject to all present and future rulings of the
Securities and Exchange Commission with respect to Rule 16b-3. If any provision
of the Plan or an Award conflicts with any such regulation or ruling, to the
extent applicable, the Committee shall cause the Plan to be amended, and shall
modify the Award, so as to comply, or if for any reason amendments cannot be
made, that provision of the Plan and/or the Award shall be void and of no
effect.

22. Agreement. Each Award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such Award. No Award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or electronic acceptance, such
award shall be effective as of the effective date set forth in the Agreement.

23. Choice of Law. This Plan shall be governed by the laws of Maryland, without
reference to principles of conflict of law.

24. No Right of Participation, Employment or Service. Unless otherwise set forth
in an employment agreement, no person shall have any right to participate in
this Plan. Neither this Plan nor any award made hereunder shall confer upon any
person any right to continued employment by or service with the Company, or any
affiliate of the Company or affect in any manner the right of the Company, or
any affiliate of the Company to terminate the employment or service of any
person at any time without liability hereunder.